            IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA


CHAD JAMES ADAMS,                            )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )      Case No. 18-CV-150-JHP-SPS
                                             )
COMMISSIONER of the Social                   )
Security Administration,                     )
                                             )
                      Defendant.             )


               ORDER AFFIRMING AND ADOPTING THE REPORT AND
                  RECOMMENDATION OF THE UNITED STATES
                            MAGISTRATE JUDGE


       On September 3, 2019, the United States Magistrate Judge entered a Report and

Recommendation in regard to Plaintiff’s request for judicial review of the decision of the

Commissioner of the Social Security Administration. The Magistrate Judge recommended that the

decision of the Administrative Law Judge be affirmed. The plaintiff has not filed an objection to

the Magistrate Judge’s Report and Recommendation within the time prescribed by law. 28 U.S.C.

§636(b)(1); Fed. R. Civ. P. 72(a).

       This Court finds that the Report and Recommendation of the Magistrate Judge is supported

by the record. Therefore, upon full consideration of the entire record and the issues presented

herein, the Court finds and orders that the Report and Recommendation entered by the United States

Magistrate Judge on September 3, 2019, be AFFIRMED and ADOPTED by this Court as its

Findings and Order.
IT IS SO ORDERED this 19th day of September, 2019.




                                   2
